Smith, J. (dissenting).
I agree with the majority that counsel’s performance was deficient, in that he should have subpoenaed defendant’s psychiatric records, and examined them, before trial. As it turns out, however, if the records had been available they would have been worse than useless to defendant—they would have hurt his case. Since a claim of ineffective assistance requires not only a showing of deficient performance, but also a showing that counsel’s errors prejudiced defendant’s right to a fair trial (People v Stultz, 2 NY3d 277, 283-284 [2004]; People v Benevento, 91 NY2d 708, 713-714 [1998]), I conclude that ineffectiveness has not been established.
As the majority opinion explains, the case against defendant rested heavily on his confession, and the essence of his defense at trial was that the confession was false. This was not a hopeless defense. The confession was short on detail and some of the details, as the majority opinion points out, were incorrect (see majority op at 342 n 3). Defense counsel sought to bolster his attack on the confession by showing that defendant was a mentally limited and disturbed man, vulnerable to manipulation by the police who interrogated him. To this end, counsel elicited the following testimony from defendant’s mother:
“Q And was he in any particular educational program during his schooling?
“A Yes.
“Q What was that?
“A Special Education. . . .
“Q How far did he get in school?
“A Eight.
“Q And where did he go or what did he do after eighth grade?
“A After eighth grade he was in a hospital for five months.
“Q And do you know the name of the hospital?
“A The Bronx Children’s Psychiatric Center.
“Q And between the time that he got out of that particular hospital until the time of his arrest, did George have a work history?
*350“A No.
“Q How did he support himself?
“A SSI.
“Q Is that Social Security Disability?
“A Yes.”
The gist of defendant’s argument here is that, because of his counsel’s failings, he did not have more and better evidence than this—specifically, he did not have the records of his psychiatric history. In theory those records could have shown, or provided an expert with a basis for opining, that he was, for example, submissive to authority, or easily misled and confused, or perhaps even that he had a history of admitting to things he did not do. Counsel certainly should have subpoenaed the records, looked for such evidence and preserved his right to offer it at trial, and I offer no excuse for his failure to do so.
But the records of defendant’s stay when he was 15 years old at the Bronx Children’s Psychiatric Center, which were finally obtained by successor counsel and presented on a motion pursuant to CPL article 440 to vacate the judgment of conviction, do not say what defense counsel would have wanted them to say. They do show that he had learning difficulties (as the jury, knowing that he had been in special education and that his schooling ended in eighth grade, presumably inferred) and that his IQ was low. An expert retained by defendant for his posttrial motion prepared a report dwelling on these facts, and others that the expert thought might predispose defendant to making a false confession.
The records also contained, however, facts that the defense expert understandably did not dwell on. They showed that defendant’s psychiatric problems included violent—indeed, homicidal—impulses and fantasies. A doctor who interviewed him found a “strong streak of paranoia,” and added:
“He feels that people were against him at school and didn’t treat him with the respect that he deserved and therefore he had to carry a gun and act very tough in order to demand respect. He says that he wouldn’t hesitate to beat people up in order to get the respect he deserves.”
Later in the same examination, the doctor noted: “What he would like to do in the future is to join the army and travel *351around the world and kill people. He says that would be quite enjoyable and exciting.” Eight days later, the doctor assessed the adolescent defendant by saying: “George’s weak superego certainly will allow him to kill somebody with no remorse if he felt appropriately aggrieved.”
It hardly seems necessary to argue that these psychiatric records would not have improved defendant’s chances of acquittal. Indeed, his counsel, though perhaps more through luck than skill, achieved what seems the best of all possible worlds from his point of view: the jury knew that defendant had psychiatric problems requiring hospitalization, but never found out what those problems were. As it happens, the jury convicted defendant anyway, but it is hard to imagine a trial that gave him a better chance of acquittal.
In arguing that he was indeed prejudiced by his counsel’s failure to obtain and offer psychiatric evidence, defendant suggests that he would have been allowed to offer at trial the favorable parts of the records, and exclude all reference to the unfavorable parts. I think that highly unlikely; such a trial would not have been the fair one to which defendant was entitled, but one decidedly unfair to the People. I do not recommend to the counsel who represents defendant on his retrial the strategy of relying on part of the psychiatric records, in the hope that the jury will never find out about the rest. To pursue that strategy would be to invite an ineffective assistance claim much better, in my judgment, than the one the Court upholds today.
Chief Judge Lippmajnt and Judges Graffeo, Read and Pigott concur with Judge Rivera; Judge Smith dissents in an opinion; Judge Abdus-Saiaam taking no part.
Order affirmed.